: Lo geet : “

 

 

. a”
AO 245B (Rev, 02/08/2019} Judement.in a Criminal Petty Case (Modified) , Page | of 1 7

~ UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
- ¥,; (For Offenses Committed On or After November 1, 1987)
Martin Padilla-Mora Case Number: 3:19-mj-23363

 

eae EPs
Benjamin B. Kington ¥” LED

Defendant's Attorney

 

 

 

REGISTRATION NO. 88326298 a . AUG 20 2019

THE DEFENDANT: i CLERK US DISTRICT COURT |]
-& pleaded guiity to count(s) 1 of Complaint

 

 

 

SOUTHERN DISTRICT OF CALIFOF
By Spmatiagiteeeim ctosinend

 

[] was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Title & Section Nature of Offense | Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
L] The defendant has been found not guilty on count(s)
Ci Count(s) . dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned fora term L

TIME SERVED. Oo ____ days

 

Assessment: $10 WAIVED Fine: WAIVED .
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal. .

LI Court recommends defendant be deported/removed with relative, charged in case

 

 

[TIS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances,

Monday, August 19, 2019
Date of Imposition of Sentence

Received A LE ta . Ky /] We

DUSM ~~ HONORABUE ROBERT N. BLOCK
| 7 _UNITED STATES MAGISTRATE JUDGE

   
  

Clerk’s Office Copy oo | ~  3:19-mj-23363

 

 
